Citation Nr: 0433766	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  03-19 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to May 
1969.  He served in the Republic of Vietnam from November 
1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO granted service connection 
for diabetes mellitus as due to exposure to Agent Orange and 
assigned an initial 20 percent evaluation from July 9, 2001.  
The veteran disagreed with both the evaluation and effective 
date assigned and this appeal ensued.  By a May 2003 rating 
action, the RO assigned an earlier effective date of May 8, 
2001, for the award of service connection for diabetes 
mellitus. 

The veteran's claim in regard to the appropriate rating for 
his service-connected diabetes mellitus is based on 
disagreement with the initial rating assigned following a 
grant of service connection; thus, the whole period is for 
consideration and separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing at the RO in 
Chicago, Illinois.  A copy of the hearing transcript has been 
associated with the claims file.  During the hearing, the 
veteran raised the issues of entitlement to a compensable 
evaluation for service-connected erectile dysfunction and 
entitlement to service connection for lactic acidosis.  As 
these issues have not been developed for appellate review, 
they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran was discharged from active duty in 1969.

2.  In September 2001, the veteran was diagnosed with type II 
diabetes mellitus.  On September 26, 2001, the veteran's 
representative, on behalf of the veteran, claimed service 
connection for diabetes mellitus as due to the appellant's 
exposure to Agent Orange during active service in the 
Republic of Vietnam.

3.  The veteran's diabetes mellitus has been manifested by a 
need for daily insulin, without the need for a restricted 
diet or activity restriction such as avoidance of strenuous 
occupational or recreational activities.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 8, 2001, for the award 
of service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 3.816 (2004).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met at any time since the 
grant of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claim

In this case, the RO received the veteran's claim for service 
connection for diabetes mellitus due to herbicide exposure on 
September 26, 2001.  By a February 2002 rating action, the RO 
granted service connection for diabetes mellitus and assigned 
an initial 20 percent evaluation based on liberalizing 
legislation authorizing presumptive service connection for 
type II diabetes mellitus due to herbicide exposure.  The 
award was made effective July 9, 2001.  By a May 2003 rating 
action, the RO adjusted the effective date assigned to the 
grant of service connection for diabetes mellitus from July 
9, 2001 to May 8, 2001.  (As discussed below, the United 
States Court of Appeals for the Federal Circuit held that VA 
had erred when it made July 9, 2001, the effective date of 
the diabetes regulation; the Court held that the correct 
effective date should have been May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (2002).)

In this case, the appellant seeks the assignment of an 
effective date earlier than May 8, 2001 for his diabetes 
mellitus.  The appellant contends that the effective date 
should be 1978 because it took VA a decade to determine a 
connection between his in-service exposure to Agent Orange in 
1968 and his subsequent development of diabetes mellitus.  

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.151 (2004).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992). Benefits are generally awarded based on the "date of 
receipt" of the claim.  38 C.F.R. §§3.1(r), 3.400 (2004).  
The effective date of an award of disability compensation, 
such as based on a grant of service connection, is the day 
following separation from active service if a claim is 
received within one year after separation from service; 
otherwise, the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2004).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
of the United States Code a new section (§ 1116) establishing 
a scientific evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published a final rule notice in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for type II diabetes with an 
effective date of July 9, 2001.  See 66 Fed. Reg. 23,166-69 
(May 8, 2001).

Subsequently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decided a case in which 
there was a challenge to the July 9, 2001, effective date of 
the amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for type II diabetes.  In Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date should have been May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) (West 2002) and 38 C.F.R. § 3.114 (2004), 
when VA awards benefits pursuant to a liberalizing 
regulation, the award may not be made effective any earlier 
than the effective date of the liberalizing regulation.  
However, there is an exception to this rule.  VA has issued 
regulations dealing with situations where a liberalizing 
regulation concerning diseases presumptively associated with 
herbicide exposure has allowed for the award of compensation.  
38 C.F.R. § 3.816 (2004).  In such instances, the effective 
date of the award may be made retroactive to the date of the 
claim or the date of a previously denied claim, even if that 
date is earlier than the effective date of the regulation 
establishing the presumption.  Id.  

In this case, the requirements for the award of an effective 
date earlier than May 8, 2001 for the grant of service 
connection for diabetes mellitus as due to herbicide exposure 
have not been met.  The veteran was not diagnosed with 
diabetes mellitus until September 2001 (see VA outpatient 
reports, dating from September to December 2001).  His first 
ever claim of service connection for diabetes mellitus was 
received by the RO on September 26, 2001.  Thereafter, by a 
February 2002 rating action, the RO granted service 
connection for diabetes mellitus secondary to herbicide 
exposure and assigned an initial 20 percent evaluation, 
effective July 9, 2001.  As noted above, by a May 2003 rating 
action, the RO changed the effective date to May 8, 2001.  
Liesegang, supra.  Thus, as the veteran was not found to have 
the disease until September 2001, and because he filed his 
claim within one year of the liberalizing regulation 
establishing presumptive service connection for diabetes 
mellitus as due to herbicide exposure, there is no basis for 
assigning an effective date for service connection prior to 
May 8, 2001. 

The Board notes, incidentally, that it has considered whether 
the veteran would be entitled to an earlier effective date 
under the final stipulation and order in Nehmer v. United 
States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) 
("Nehmer I"), and the specific guidance provided in Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 
1999) ("Nehmer II") (describing the Stipulation and Order 
setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members); Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000) (class action order); and Nehmer et al 
v. Veterans' Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) ("Nehmer III").  As a 
whole, this line of cases creates a limited exception to the 
statutory provisions governing the assignment of effective 
dates.  See 38 C.F.R. § 3.816).  Given the chronology of 
events as noted above-the veteran's diagnosis in September 
2001, followed by his claim that same month-the Board finds 
that the effective date rules as set forth in 38 C.F.R. 
§ 3.816 do not provide the basis for the assignment of an 
earlier effective date as the veteran is not a member of the 
class in Nehmer.  As noted in Williams v. Principi, 15 Vet. 
App. 189 (2001), aff'd 310 F.3d 1374 (Fed. Cir. 2002), the 
Nehmer stipulation only invalidates denials of claims which 
were denied on or after September 25, 1985, the effective 
date of now-invalidated 38 C.F.R. § 3.311a, and prior to the 
May 1989 date of the Nehmer I court order.  As the veteran 
did not file a claim until 2001, the exception to the general 
effective date rules does not apply.

In conclusion, there is no basis in the law for an effective 
date earlier than May 8, 2001 for the award of service 
connection for diabetes mellitus as due to herbicide 
exposure.  Thus, the appeal must be denied.

II.  Evaluation of Diabetes Mellitus

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  As explained below, the Board finds that there is no 
basis for awarding greater than a 20 percent rating at any 
point since the award of service connection.  Indeed, the 
medical evidence appears to indicate that the veteran's 
diabetes mellitus has been at the same approximate level of 
severity since he was initially diagnosed in September 2001.

The veteran's service-connected diabetes mellitus is rated 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
veteran has been assigned a 20 percent rating since May 8, 
2001.

Pursuant to Diagnostic Code 7913, a 20 percent evaluation is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  Compensable complications of 
diabetes are to be rated separately unless they are part of 
the criteria used to support a 100 percent evaluation; 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.

To warrant entitlement to the next higher (40 percent) rating 
the evidence must show that the veteran's service-connected 
diabetes mellitus requires insulin use, a restricted diet, 
and regulation of activities.  Here, the veteran's diabetes 
mellitus is not shown to be so severely disabling.  In this 
regard, VA outpatient and examination reports, dated from 
September 2001 to January 2002, pertinently reflect that the 
veteran was diagnosed as having diabetes mellitus in 
September 2001, that he was placed on insulin, and that he 
had lost but regained twenty pounds.  When examined by VA in 
November 2003, the veteran was noted to have been on the same 
amount of insulin as when he was examined by VA in January 
2002.  Upon examination in November 2003, the veteran's 
weight was stable, he was well nourished and developed, and 
the examiner found the veteran's diabetes mellitus to have 
been in "good stable control" with no activity restriction.  
Thus, while the evidence of record clearly shows that the 
veteran's diabetes requires the use of insulin, there is no 
evidence that he has required a restricted diet or evidence 
that his activities had to be regulated due to his diabetes 
mellitus.  In addition, while the veteran testified in June 
2004 that he was unsure whether he had diabetic retinopathy 
(see June 2004 hearing transcript, page ten), he specifically 
denied having any "eye retinopathy" when examined by VA in 
November 2003.

In summary, while the veteran is required to use insulin, he 
has not been shown to be on a restricted diet or to have been 
required to regulate his activities due to his service-
connected diabetes mellitus.  Consequently, the next higher 
schedular rating for diabetes mellitus is not warranted.

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  This is so throughout the pendency of the veteran's 
claim, or in other words, since the time that the original 
schedular rating was granted.  Fenderson, supra.

Review of the record shows that the RO has considered 
referral of the veteran's service-connected diabetes mellitus 
disability for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2004) (see May 2003 statement of the 
case.)  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  In this regard, the 
Board is of the opinion, following its review of the complete 
evidentiary record, that the 20 percent schedular evaluation 
assigned to the service-connected diabetes mellitus is 
adequate.  As the schedular criteria provides a basis to 
award increased compensation in this case for this 
disability, it does not appear that the veteran has an 
"exceptional or unusual" disability as a result of his 
service-connected diabetes mellitus.

III.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such 
VCAA notice is not required for the earlier effective date 
issue or the issue of entitlement to a higher evaluation in 
excess of 20 percent for diabetes mellitus on appeal as they 
stems from a notice of disagreement with the initial grant of 
service connection for diabetes mellitus and initial 
assignment of an effective date for the award of 
compensation.  VAOPGCPREC 08-2003 (where a notice of 
disagreement is filed with a "downstream" issue, such as 
the level of compensation or effective date, the law requires 
that the RO proceed to issue a statement of the case rather 
than initiate the VCAA notice letter as is required when a 
new claim is received).

With regard to the VA's duty to assist, the record contains 
the appellant's claim and VA medical evidence reflecting 
current treatment for diabetes mellitus.  Indeed, VA examined 
the veteran in November 2003 in order to obtain the current 
severity of his service-connected diabetes mellitus.  In 
addition, in June 2004, the veteran testified in support of 
his claims before the undersigned Veterans Law Judge.  The 
appellant has not identified any outstanding evidence which 
could be used to support the issues on appeal.  


ORDER

Entitlement to an effective date earlier than May 8, 2001, 
for the grant of service connection for diabetes mellitus is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



